DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 5/11/2022.
Claims 2 and 5 are canceled.
Response to Arguments
Applicant’s arguments, see Remarks on pages 8-18, filed 5/11/2022, with respect to 35 USC 102 and 103 rejections have been fully considered and are persuasive. The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2021/0248747 discloses a method of automatically separating regions of the body, that, receive the whole-volume medical image, the whole-volume medical image being defined by a three-dimensional (3D) volume of a first size; split the 3D volume into a sequence of two-dimensional (2D) slices; apply a first convolutional neural network (CNN) to each slice of the sequence of 2D slices to segment a portion of a central organ from each slice, wherein the first CNN outputs a 2D binary mask prediction for each slice, such that a list of 2D binary mask predictions is produced; concatenate each binary mask prediction of the list of 2D binary mask predictions into a final 3D segmentation mask, wherein the final 3D segmentation mask is a size equal to the first size of the whole-volume medical image; if at least one 2D binary mask prediction contains a segmentation of the central organ, locate an upper cutoff point in the final 3D segmentation mask by finding a first slice in the sequence of 2D slices, the first slice being a top-most portion of the central organ, and locate a lower cutoff point in the final 3D segmentation mask by finding a last slice in the sequence of 2D slices, the last slice being a bottom-most portion of the central organ. However, the cited art of record fails to teach, disclose or suggest “receive a three-dimensional (3D) volume; partition the 3D volume into slices; generate, via a shared two-dimensional (2D) neural network, slice features based on the slices, wherein the shared 2D neural network is trained via deep supervision using a 2D auxiliary task component comprising a slice predictor that predicts slice predictions based on slice features generated by the shared 2D neural network to generate an auxiliary loss used for the deep supervision; and generate, via a 3D predictor, a volume prediction based on a 3D feature volume comprising [[the]] merged slice features, wherein the 3D predictor is coupled to a merger that merges the slice features from the shared 2D neural network, wherein the volume prediction is used to calculate a 3D prediction loss for training the shared 2D neural network”, as recited in claim 1 and corresponding claims 8 and 14. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669